Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 1 of 24 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA

___________________________________
                                     )
UNITED STATES OF AMERICA and         )
     The STATE OF INDIANA            )
                                     )
            Plaintiffs,              )
                                     )                 Civil Action No. 3:20-cv-202
            v.                       )
                                     )
INDIANAPOLIS POWER & LIGHT           )
COMPANY                              )
                                     )
            Defendant.               )
___________________________________ )


                                          COMPLAINT

       The United States of America, by authority of the Attorney General of the United

States and through the undersigned attorneys, acting at the request of the Administrator of the

United States Environmental Protection Agency (EPA), and the State of Indiana (State), by the

authority of the Attorney General of Indiana, acting at the request of the Indiana Department of

Environmental Management (IDEM) (collectively, Plaintiffs), allege as follows:

                                  NATURE OF THE ACTION

       1.      This is a civil action brought against Indianapolis Power & Light Company

(Defendant or IPL) for violations of the Clean Air Act (CAA or Act), 42 U.S.C. §§ 7401 et seq.,

at the Petersburg Generating Station (Petersburg Station) in Pike County, Indiana. Pursuant to

Sections 113(b)(2) and 167 of the CAA, 42 U.S.C. §§ 7413(b)(2) and 7477, and 326 Indiana

Administrative Code (IAC) Sections 2 and 5, the United States and the State seek injunctive

relief and the assessment of civil penalties for violations of: (a) the Prevention of Significant

Deterioration (PSD) provisions of the Act, 42 U.S.C. §§ 7470-7492; (b) the nonattainment New


                                                  1
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 2 of 24 PageID #: 2




Source Review (Nonattainment NSR) provisions of the Act, 42 U.S.C. §§ 7501-7515; (c) the

New Source Performance Standards (NSPS) of the Act, 42 U.S.C. § 7411; (d) the requirements

of Title V of the Act, 42 U.S.C. §§ 7661-7661f, and (e) the federally enforceable Indiana State

Implementation Plan (Indiana SIP).

       2.      At various times relevant to this Complaint, Defendant modified coal-fired units

at the Petersburg Station and failed to obtain the necessary permits and install the controls

necessary under the Act to reduce emissions of sulfur dioxide (SO2), nitrogen oxides (NOX),

particulate matter (PM) and sulfuric acid mist (H2SO4), that such emissions damage human

health and the environment, and that, as a result of Defendant’s actions, Defendant violated and

continues to violate the PSD provisions of the Act, 42 U.S.C. § 7475, and the Nonattainment

NSR provisions of the Act, 42 U.S.C. §§ 7501-7515.

       3.      At various times relevant to this Complaint, Defendant violated, and continues to

violate, the Indiana SIP, the NSPS and/or its Title V Permit by exceeding opacity limitations and

emitting SO2 in excess of the applicable SO2 limits.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction of the subject matter of this action pursuant to Sections

113(b) and 167 of the Act, 42 U.S.C. §§ 7413(b) and 7477, and pursuant to 28 U.S.C. §§ 1331,

1345, and 1355.

       5.      Venue is proper in this District pursuant to Section 113(b) of the Act, 42 U.S.C.

§ 7413(b), and 28 U.S.C. §§ 1391(b) and (c) and 1395(a), because the violations occurred and

are occurring in this District, the Petersburg Station is operated by Defendant in this District, and

Defendant resides in this District.




                                                  2
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 3 of 24 PageID #: 3




       6.      This Court has supplemental jurisdiction over the State law claims asserted by

Indiana pursuant to 28 U.S.C. § 1367(a), because the State claims are related to the federal

claims and form part of the same case or controversy.

                                            NOTICES

       7.      On September 29, 2009, EPA issued a Notice of Violation (NOV) to IPL pursuant

to Section 113(a) of the Act, 42 U.S.C. § 7413(a), alleging violations of the Act at the Petersburg

Station (and two other IPL generating stations not relevant to this Complaint), including the PSD

provisions in Part C of Subchapter I of the Act, 42 U.S.C. § 7475, 40 C.F.R. § 52.21; the

federally enforceable Indiana SIP, including 326 IAC 2-2-2(c) and 2-7; and Title V of the Act,

42 U.S.C. §§ 7661-7661f.

       8.      On September 23, 2015, EPA issued an NOV to IPL pursuant to Section 113(a) of

the Act, 42 U.S.C. § 7413(a), alleging violations of the Act at the Petersburg Station, including

the NSPS at 42 U.S.C. § 7411 and 40 C.F.R. § 60.42(a)(2); the federally enforceable Indiana

SIP, including 326 IAC 5-1-2; and the Petersburg Station’s Title V Operating Permit issued by

IDEM, Section C.2.

       9.      On February 5, 2016, EPA issued an NOV to IPL pursuant to Section 113(a) of

the Act, 42 U.S.C. § 7413(a), alleging violations of the Act at the Petersburg Station, including

the PSD provisions in Part C of Subchapter I of the Act, 42 U.S.C. § 7475, 40 C.F.R. § 52.21;

the Nonattainment NSR requirements in Part D of Subchapter I of the Act, 42 U.S.C. §§ 7501-

7515; Title V of the Act, 42 U.S.C. §§ 7661-7661f.; the NSPS at 42 U.S.C. § 7411 and 40 C.F.R.

§§ 60.42(a)(2) and 60.43(a)(2); and the federally enforceable Indiana SIP, including 326 IAC 2-

2-2(c), 2-2-8(b), 2-3 and 5-1-2.




                                                 3
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 4 of 24 PageID #: 4




       10.     EPA provided copies of these Notices to the State, as required by Section

113(a)(1) of the Act, 42 U.S.C. § 7413(a)(1).

                                          AUTHORITY

       11.     Authority to bring this action is vested in the Attorney General of the United

States by CAA Section 305, 42 U.S.C. § 7605, and pursuant to 28 U.S.C. §§ 516 and 519.

       12.     Authority to bring this action for the People of the State of Indiana is vested in the

Indiana Attorney General. The Indiana Attorney General is the chief legal officer of the State of

Indiana having the powers and duties prescribed by the law, Ind. Code (IC) § 4-6-1-6. Pursuant

to IC § 13-13-5-1, IDEM is charged with the administration and enforcement of the requirements

for air pollution for Indiana for all purposes of the CAA.

                                       THE DEFENDANT

       13.     Defendant is an Indiana corporation and a subsidiary of AES Corporation.

       14.     Defendant owns and operates the Petersburg Station (Facility) located in Pike

County, Indiana. The Facility is a fossil fuel-fired steam electric plant, consisting of four coal-

fired boilers and corresponding turbines for electricity generation. Units 1 through 4 have net

generating capacities of 229, 412, 540, and 530 megawatts and commenced construction in 1964,

1969, 1977, and 1978, respectively. Units 1 through 4 are “electric utility steam generating

units” as that term is used in the Act and the Indiana SIP. See Section 112(a)(8) of the Act, 42

U.S.C. § 7412(a)(8), and 326 IAC 2-2-1(t), respectively.

       15.     Defendant is a “person” within the meaning of Section 302(e) of the Act, 42

U.S.C. § 7602(e).




                                                  4
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 5 of 24 PageID #: 5




                    STATUTORY AND REGULATORY BACKGROUND

National Ambient Air Quality Standards

       16.     Section 109 of the Act, 42 U.S.C. § 7409, requires the Administrator of EPA to

promulgate regulations establishing primary and secondary national ambient air quality standards

(NAAQS) for those air pollutants for which air quality criteria have been issued pursuant to

Section 108 of the Act, 42 U.S.C. § 7408. The primary NAAQS are to be adequate to protect the

public health with an adequate margin of safety, and the secondary NAAQS are to be adequate to

protect the public welfare from any known or anticipated adverse effects associated with the

presence of the air pollutant in the ambient air.

       17.     Under Section 107(d) of the Act, 42 U.S.C. § 7407(d), each state is required to

designate those areas within its boundaries where the air quality is better or worse than the

NAAQS for each criteria pollutant, or where the air quality cannot be classified due to

insufficient data. An area that meets the NAAQS for a particular pollutant is an “attainment”

area. An area that does not meet the NAAQS is a “nonattainment” area. An area that cannot be

classified due to insufficient data is “unclassifiable.”

       18.     The Facility is located in an area classified as in attainment for NOX and PM for

all time periods relevant to the alleged violations in this Complaint, and for SO2 for time periods

prior to and including October 4, 2013. From October 5, 2013, to present, the Facility is located

in an area designated as nonattainment for SO2, and has been determined to be a “significant

contributor” to the Pike County SO2 NAAQs exceedance.

       19.     Pursuant to 42 U.S.C. § 7410, each State must adopt and submit to EPA for

approval a SIP that provides for the attainment, maintenance, and enforcement of the NAAQS.

Under Section 110(a)(2) of the CAA, 42 U.S.C. § 7410(a)(2), each SIP must include a permit



                                                    5
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 6 of 24 PageID #: 6




program to regulate the modification and construction of any stationary source of air pollution as

necessary to assure that NAAQS are achieved.

New Source Performance Standards

       20.     Section 111(b)(1) of the CAA, 42 U.S.C. § 7411(b)(1), requires EPA to: (a)

publish a list of categories of stationary sources that, in its judgment, cause or contribute

significantly to air pollution that may reasonably be anticipated to endanger the public health or

welfare; and (b) promulgate standards of performance for new sources within those categories.

These standards, commonly known as the New Source Performance Standards, or NSPS, are

codified at 40 C.F.R. Part 60.

       21.     “New source” is defined as a stationary source, the construction or modification

of which is commenced after the publication of the regulations (or, if earlier, proposed

regulations) prescribing a standard of performance applicable to such source. 42 U.S.C. §

7411(a)(2). “Stationary source” is defined as any “building, structure, facility, or installation

which emits or may emit any air pollutant.” 42 U.S.C. § 7411(a)(3).

       22.     Section 111(e) of the CAA, 42 U.S.C. § 7411(e), prohibits an owner or operator

of a new source from operating any new (i.e., constructed or modified) source in violation of an

NSPS after the effective date of the NSPS applicable to such source.

       23.     Pursuant to Section 111 of the Act, 42 U.S.C. § 7411, EPA promulgated 40

C.F.R. Part 60, subpart D. This includes § 60.42(a)(2), which states that “no owner or operator

subject to the provision of this subpart shall cause to be discharged into the atmosphere from any

affected facility any gases that exhibit greater than 20 percent opacity except for one six-minute

period per hour of not more than 27 percent opacity.”




                                                  6
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 7 of 24 PageID #: 7




        24.      Pursuant to 40 C.F.R. § 60.43(a)(2), “no owner or operator subject to the

provisions of this subpart shall cause to be discharged into the atmosphere from any affected

facility any gases that contain SO2 in excess of … 520 ng/J heat input (1.2 lb/MMBtu) derived

from solid fossil fuel or solid fossil fuel and wood residue, except as provided in paragraph (e) of

this section.”

Indiana State Implementation Plan

        25.      Pursuant to Section 110 of the Act, 42 U.S.C. § 7410, EPA approved 326 IAC 5-1

(Opacity Limitations), as part of the federally enforceable Indiana SIP for PM.

        26.      326 IAC 5-1-2 states that, unless otherwise noted, opacity shall meet the

following limitations: (A) Opacity shall not exceed an average of 40 percent in any one six-

minute averaging period, and (B) Opacity shall not exceed 60 percent for more than a cumulative

total of 15 minutes in a six-hour period.

Prevention of Significant Deterioration Requirements

        27.      Part C of Title I of the Act, 42 U.S.C. §§ 7470-7492, sets forth requirements for

the prevention of significant deterioration of air quality in those areas designated as either

attainment or unclassifiable for purposes of meeting the NAAQS. These requirements are

designed to protect public health and welfare, to assure that economic growth will occur in a

manner consistent with the preservation of existing clean air resources and to assure that any

decision to permit increased air pollution is made only after careful evaluation of all the

consequences of such a decision and after public participation in the decision making process.

These provisions are referred to herein as the “PSD program.”




                                                  7
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 8 of 24 PageID #: 8




        28.     Pursuant to CAA Section 110, 42 U.S.C. § 7410, each State must adopt and

submit to EPA for approval a SIP that includes, among other things, regulations to prevent the

significant deterioration of air quality under CAA Sections 161-165, 42 U.S.C. §§ 7471-7475.

        29.     Upon EPA approval, state SIP requirements are federally enforceable under CAA

Section 113, 42 U.S.C. § 7413(a), (b), and 40 C.F.R. § 52.23.

        30.     A state may comply with Section 161 of the Act by having its own PSD

regulations approved by EPA as part of its SIP, which must be at least as stringent as those set

forth at 40 C.F.R. § 51.166.

        31.     If a state does not have a PSD program that has been approved by EPA and

incorporated into the SIP, the federal PSD regulations set forth at 40 C.F.R. § 52.21 shall be

incorporated by reference into the SIP. 40 C.F.R. § 52.21(a). 1

        32.     On August 7, 1980, EPA disapproved Indiana’s proposed PSD program and

incorporated by reference the provisions of 40 C.F.R. § 52.21(b) through (w) into the Indiana

SIP at 40 C.F.R. § 52.793. 45 Fed. Reg. 52,676, 52,741 (Aug. 7, 1980). In 2003, EPA

conditionally approved Indiana’s PSD SIP provisions, found at 326 IAC 2-2. 68 Fed. Reg. 9892

(Mar. 3, 2003). Indiana subsequently revised portions of its PSD SIP regulations, and those

revisions were approved by EPA effective July 18, 2007. 72 Fed. Reg. 33395 (June 18, 2007).

        33.     Section 165(a) of the Act, 42 U.S.C. § 7475(a), among other things, prohibits the

construction and operation of a “major emitting facility” in an attainment area unless a permit

has been issued that comports with the requirements of Section 165 and the facility employs Best



1
 There are several sets of federal regulations that apply to different aspects of the PSD/NSR program. In
addition, the state regulations apply in some circumstances, while in other circumstances earlier versions
of the federal rules applied at the time of the modification. The substance of the provisions is generally
the same across the different regulations. In general, this Complaint cites to 40 C.F.R. § 52.21 for
convenience.

                                                    8
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 9 of 24 PageID #: 9




Available Control Technology (BACT) for each pollutant subject to regulation under the Act that

is emitted from the facility. Section 169(1) of the Act, 42 U.S.C. § 7479(1), designates fossil

fuel fired steam electric plants of more than two hundred and fifty million British thermal units

(BTUs) per hour heat input and that emit or have the potential to emit one hundred tons per year

or more of any regulated pollutant to be “major emitting facilities.” Under the PSD program, a

“major stationary source” is defined to include fossil fueled steam electric generating plants of

more than 250 million BTUs per hour heat input that emit, or have the potential to emit, one

hundred tons per year or more of any regulated air pollutant. 40 C.F.R. § 51.166(b)(1)(i)(a); 326

IAC 2-2-1(ff).

       34.       Section 169(2)(c) of the Act, 42 U.S.C. § 7479(2)(C), defines “construction” as

including “modification” (as defined in Section 111(a) of the Act). “Modification” is defined in

Section 111(a) of the Act, 42 U.S.C. § 7411(a)(4), to be “any physical change in, or change in

the method of operation of, a stationary source which increases the amount of any air pollutant

emitted by such source or which results in the emission of any air pollutant not previously

emitted.”

       35.       “Major modification” is defined at 40 C.F.R. § 52.21(b)(2)(i) as “any physical

change in or change in method of operation of a major stationary source that would result in “a

significant emissions increase and a significant net emissions increase of a regulated pollutant.”

See 326 IAC 2-2-1(dd).

       36.       A “significant emissions increase” occurs when the difference between “baseline

actual emissions” before the physical change, as defined by 40 C.F.R. § 52.21(b)(48)(i), and

“projected actual emissions” for the period after the physical change, as defined by 40 C.F.R. §

52.21(b)(41), exceeds the significance threshold for the pollutant at issue. 40 C.F.R. §



                                                  9
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 10 of 24 PageID #: 10




 52.21(a)(2)(iv)(c). A “net emissions increase” is the difference between the emissions increase

 calculated as required by 40 C.F.R. § 52.21(a)(2)(iv)(c) and any other increases or decreases

 allowed in the netting process under 40 C.F.R. § 52.21(b)(3). Such an increase is “significant” if

 it exceeds the significance threshold for the pollutant at issue. The relevant significance

 thresholds in this case are: 40 tons per year of SO2; 40 tons per year of NOX; 25 tons per year of

 PM; and 7 tons per year of H2SO4. 40 C.F.R. § 52.21(b)(23)(i); 326 IAC 2-2-1(ww). Effective

 July 15, 2008, SO2 is regulated as a precursor to PM2.5. 73 Fed. Reg. 28321, 28327-28 (May 16,

 2008).

          37.   A “major modification” also occurs where actual emissions data after the

 completion of the physical change shows a net emissions increase and a significant net emissions

 increase. 40 C.F.R. § 52.21(a)(2)(iv)(b); 57 Fed. Reg. 32,314, 32,325.

          38.   Applicable provisions in the PSD regulations in the Indiana SIP, codified in the

 Indiana Administrative Code at Title 326 IAC Article 2, Rule 2, prohibit a major stationary

 source from constructing a major modification in an area designated as unclassifiable or in

 attainment without, among other things, obtaining a PSD permit, undergoing a BACT

 determination, and applying BACT pursuant to such determination for each relevant pollutant.

          39.   As set forth at 42 U.S.C. § 7475(a)(4) and 40 C.F.R. § 52.21(j), a source with a

 major modification in an attainment or unclassifiable area must install and operate BACT, as

 defined in 42 U.S.C. § 7479(3) and 40 C.F.R. § 52.21(b)(12), where the modification would

 result in a significant net emissions increase of a pollutant subject to regulation under the Act.

 42 U.S.C. § 7475(a)(4).

          40.   BACT, in pertinent part, is “an emission limitation based on the maximum degree

 of reduction of each pollutant subject to regulation under this chapter emitted from or which



                                                  10
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 11 of 24 PageID #: 11




 results from any major emitting facility which the permitting authority, on a case-by-case basis,

 taking into account energy, environmental, and economic impacts and other costs, determines is

 achievable for such facility. . . .” Section 169(3) of the Act, 42 U.S.C. § 7479(3).

 Nonattainment New Source Review Requirements

        41.     Part D of Title I of the CAA, 42 U.S.C. §§ 7501-7515, sets forth provisions for

 New Source Review requirements for areas designated as nonattainment for purposes of meeting

 the NAAQS standards. These provisions are referred to herein as “Nonattainment NSR.” The

 Nonattainment NSR program is intended to reduce emissions of air pollutants in areas that have

 not met the NAAQS so that the areas make progress towards meeting the NAAQS.

        42.     Under Section 172(c)(5) of the Nonattainment NSR provisions of the CAA, 42

 U.S.C. § 7502(c)(5), a state is required to adopt Nonattainment NSR SIP rules that include

 provisions that require that all permits for the construction and operation of modified major

 stationary sources within nonattainment areas conform to the requirements of Section 173 of the

 CAA, 42 U.S.C. § 7503. Section 173 of the CAA, in turn, sets forth a series of requirements for

 the issuance of permits for major modifications to major stationary sources within nonattainment

 areas. 42 U.S.C. § 7503.

        43.     Pursuant to Section 173 of the Act, 42 U.S.C. § 7503, 40 C.F.R. § 51 Appendix S,

 if a major stationary source located in a nonattainment area is planning to make a major

 modification, that source must obtain a Nonattainment NSR permit before beginning actual

 construction. To obtain this permit, the source must, among other things, employ pollution

 controls that reflect the Lowest Achievable Emission Rate (LAER). See 326 IAC 2-3.

        44.     LAER, in pertinent part, is “the most stringent emissions limitation which is

 contained in [any SIP] for such class or category of sources, unless . . . the proposed source



                                                  11
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 12 of 24 PageID #: 12




 demonstrates that such limitations are not achievable, or . . . which is achieved in practice by

 such class or category of source, whichever is more stringent.” 42 U.S.C. § 7501(3).

        45.     Though Nonattainment NSR is a preconstruction permitting program, the CAA,

 the implementing regulations, and the Indiana SIP establish requirements for the lawful

 operation of the source following a modification.

 Title V Permits

        46.     “Title V” of the CAA, 42 U.S.C. §§ 7661-7661f, establishes an operating permit

 program for certain sources, including “major sources” and any source required to have a PSD

 permit. 42 U.S.C. § 7661a(a). EPA’s regulations implementing the Title V permit program are

 set forth in 40 C.F.R. Part 70 (State Operating Permit Programs).

        47.     It is unlawful for any person to violate any requirement of a permit issued under

 Title V or to operate a major source except in compliance with a permit issued by a permitting

 authority under Title V. 42 U.S.C. § 7661a(a).

        48.     EPA promulgated full approval of Indiana’s Title V Program on December 4,

 2001. Indiana’s Title V program became effective on November 20, 2001. 66 Fed. Reg. 62969.

        49.     The Indiana regulations governing the Title V permitting program are codified at

 326 IAC 2-7.

        50.     IDEM issued a Title V Operation Permit to IPL for the Facility on December 22,

 2008 and July 18, 2013 (Permit #s T 125 6565-00002 and T 125-30045-00002, respectively).

 Additionally, IDEM issued a Second Significant Permit Modification (Tl 25-34687-00002) on

 June 18, 2015. The permit contains the following relevant provisions for purposes of this

 Complaint:




                                                  12
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 13 of 24 PageID #: 13




       a. Section C.2 – Opacity: Pursuant to 326 IAC 5-1-2 (Opacity Limitations), except as

          provided in 326 IAC (Temporary Alternative Opacity Limitations), “opacity shall

          meet the following, unless otherwise stated in this permit: (a) Opacity shall not

          exceed an average of forty percent (40%) in any one (1) six (6) minute averaging

          period as determined in 326 IAC 5-1-4. (b) Opacity shall not exceed sixty percent

          (60%) for more than a cumulative total of fifteen (15) minutes in a six (6) hour

          period.”

       b. Section D.1.2 - Startup, Shutdown, and Other Opacity Limits. “(a) Pursuant to 326

          IAC 5-1-13(e) (Temporary Alternative Opacity Limitations), the following applies to

          Units 1 and 2: (1) When building a new fire in a boiler, opacity may exceed the

          applicable limitation stablished in 326 IAC 5-1-2 for a period not to exceed a total of

          four (4) hours (forty (40) six (6)-minute averaging periods) during the startup period,

          or until the flue gas temperature entering the PM control device reaches two hundred

          and fifty (250) degrees Fahrenheit at the inlet to the electrostatic precipitator for Unit

          1 and the inlet of the electrostatic precipitator or inlet of the baghouse for Unit 2,

          whichever occurs first. For Unit 1, compliance with the opacity limit is determined

          by adding the Unit 1 Scrubbed and Unit 1 Bypass stacks' opacity exceedances during

          the startup period. For Unit 2, compliance with the opacity limit is determined by

          adding the Unit 2 Scrubbed and Unit 2 Bypass stacks' opacity exceedances during the

          startup period. (2) When shutting down a boiler, opacity may exceed the applicable

          limitation established in 326 IAC 5-1-2 for a period not to exceed a total of two (2)

          hours (twenty (20) six (6)-minute averaging periods) during the shutdown period. (3)

          Operation of the electrostatic precipitators are not required during these times. (b)



                                                13
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 14 of 24 PageID #: 14




          When removing ashes from the fuel bed or furnace in a boiler or blowing tubes,

          opacity may exceed the applicable limit established in 326 IAC 5-1-2. However,

          opacity levels shall not exceed sixty percent (60%) for any six (6)-minute averaging

          period and opacity in excess of the applicable limit shall not continue for more than

          one (1) six (6)-minute averaging period in any sixty (60) minute period. The

          averaging periods shall not be permitted for more than three (3) six (6)-minute

          averaging periods in a twelve (12) hour period. [326 IAC 5-1-3(b)]. (c) If a facility

          cannot meet the opacity limitations in (a) and (b) of this condition, the Permittee may

          submit a written request to IDEM, OAQ, for a temporary alternative opacity

          limitation in accordance with 326 IAC 5-1-3(d). The Permittee must demonstrate that

          the alternative limit is needed and justifiable. (d) This provision, D.1.2, shall no longer

          apply after PM CEMS is installed, certified, and operating to measure PM emissions

          pursuant to this permit.”

       c. Section D.2.2(a)(2) - NSPS Subpart D, 326 IAC 12: “Pursuant to 326 IAC 12 and 40

          C.F.R. Part 60, Subpart D, emissions from Unit 3 and Unit 4 shall not exceed the

          following: (a)(2) twenty percent (20%) opacity except for one six-minute period per

          hour of not more than twenty-seven percent (27%) opacity. [40 C.F.R. 60.42(a)(2)]

          Pursuant to 40 C.F.R. 60.1 l(c), this opacity standard is not applicable during periods

          of startup, shutdown, or malfunction.”

       d. Section D.2.2 (b )(2) - NSPS Subpart D, 326 IAC 12: “Pursuant to 326 IAC 12 and 40

          C.F.R. Part 60, Subpart D, emissions from Unit 3 and Unit 4 shall not exceed the

          following: (b )(2) one and two-tenths (1.2) pounds SO2 per million Btu (MMBtu) heat

          input derived from solid fossil fuel.”



                                                14
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 15 of 24 PageID #: 15




         e. Section D.2.3 (a) - Pursuant to 326 IAC 2-2-3 (PSD BACT), the following

               requirement shall apply to Unit 4: (a) SO2 emissions shall not exceed 1.2 pounds per

               MMBtu heat input when burning coal.

         ENFORCEMENT PROVISIONS

         51.      Section 113(a)(1) and (3) of the Act, 42 U.S.C. § 7413(a)(1) and (3), provides that

 the Administrator may bring a civil action in accordance with Section 113(b) of the Act

 whenever, on the basis of any information available, the Administrator finds that any person has

 violated or is in violation of any regulation promulgated pursuant to Section 111 of the CAA;

 any other requirement or prohibition of, inter alia, the PSD, Nonattainment NSR, or Title V

 requirements of the Act, or any rule or permit issued thereunder; or the provisions of any

 approved SIP or any permit issued thereunder.

         52.      Section 113(b) of the CAA, 42 U.S.C. § 7413(b), authorizes the Court to enjoin a

 violation, to require compliance, to assess a civil penalty, and to award any other appropriate

 relief for each violation.

         53.      Section 113(b) of the CAA, 42 U.S.C. § 7413(b), also authorizes EPA to initiate a

 judicial enforcement action for a permanent or temporary injunction, and/or for a civil penalty of

 not more than $25,000 per day for each violation of the CAA or regulation promulgated or

 violation of a permit issued thereunder including state-issued permits pursuant to EPA-approved

 SIPs and Title V permits. This statutory maximum civil penalty has been increased to reflect

 inflation pursuant to the Federal Civil Penalties Inflation Adjustment Act (28 U.S.C. § 2461), as

 amended, to $37,500 per day for each such violation occurring on or after January 12, 2009,

 through November 2, 2015, and $101,439 per day per violation for each violation occurring after




                                                   15
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 16 of 24 PageID #: 16




 November 2, 2015, and assessed on or after January 13, 2020. See 85 Fed. Reg. 1755 (Jan. 13,

 2020), codified at 40 C.F.R. Part 19.

        54.     40 C.F.R. § 52.23 provides, inter alia, that any failure by a person to comply with

 any provision of 40 C.F.R. Part 52, or with any approved regulatory provision of a SIP, shall

 render such person in violation of the applicable SIP, and subject to enforcement action pursuant

 to Section 113 of the Act, 42 U.S.C. §7413.

        55.     Section 167 of the Act, 42 U.S.C. § 7477, authorizes EPA to initiate an action for

 injunctive relief as necessary to prevent the construction, modification, or operation of a major

 emitting facility which does not conform to the PSD requirements in Part C of Title I of the Act.

                                   GENERAL ALLEGATIONS

        56.     At all times relevant to this Complaint, Defendant was the owner and/or operator

 of the Facility and continues to be the owner and/or operator of the Facility.

        57.     At all times relevant to this Complaint, the Facility has had the potential to emit

 more than 100 tons per year of pollutants subject to regulation under the Act, including, but not

 limited to, NOX and SO2.

        58.     At all times relevant to this Complaint, the Facility was and is a fossil-fuel-fired

 steam electric plant of more than 250 million BTU per hour heat input.

        59.     At all times relevant to this Complaint, the Facility was a “major emitting facility”

 and a “major stationary source,” within the meaning of the Act and the Indiana SIP for NOX and

 SO2.

        60.     At all times relevant to this Complaint, the Facility was a “new source,” a

 “stationary source” and an “affected facility” within the meaning of the NSPS requirements of

 the Act.



                                                  16
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 17 of 24 PageID #: 17




                                 FIRST CLAIM FOR RELIEF
                             (PSD and Nonattainment NSR Violations)

        61.     Paragraphs 1 through 60 are realleged and incorporated herein by reference.

        62.     From approximately March 25, 2011 to June 19, 2011, Defendant replaced

 various boiler and turbine components at Unit 1 of the Facility, according to IPL’s March 23,

 2011 “Spring 2011 Outage” pre-project notification letter to IDEM. Those activities involved

 physical changes and/or changes in the method of operation that constitute a multi-million dollar

 single modification and/or multiple modifications as described in EPA’s NOV dated February 5,

 2016 and in Defendant’s March 23, 2011 pre-notification letter to IDEM. Those physical

 changes and/or changes in the method of operation were one or more “major modifications,” as

 defined in the CAA, federal regulations, and Indiana SIP, on Unit 1. The major modifications

 should have been expected to and/or actually did result in a significant net emissions increase of

 SO2, as defined in the federal regulations and/or the Indiana SIP, by enabling and causing Unit 1

 to burn more coal and release greater amounts of SO2 into the atmosphere on an annual basis.

        63.     Defendant did not comply with the PSD requirements in the Act and the Indiana

 SIP with respect to the major modifications and subsequent operations at Unit 1. Among other

 things, Defendant: (i) undertook such major modifications without first obtaining a PSD permit

 for the construction and operation of the modified unit; (ii) undertook such major modifications

 without undergoing a BACT determination in connection with the major modifications; (iii)

 undertook such major modifications without installing BACT for control of SO2 emissions; (iv)

 failed to operate BACT for control of SO2 emissions pursuant to a BACT determination; (v)

 failed to operate in compliance with BACT emission limitations, including limitations that are no

 less stringent than applicable standards under Section 111 of the CAA; and (vi) operated the unit

 after undergoing an unpermitted major modification.


                                                 17
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 18 of 24 PageID #: 18




        64.     From approximately October 11, 2013 to January 30, 2014, Defendant replaced

 various boiler and turbine components at Unit 2 of the Facility, according to IPL’s October 10,

 2013 “Fall 2013 Outage” pre-project notification letter to IDEM. Those activities involved

 physical changes and/or changes in the method of operation that constitute a multi-million dollar

 single modification and/or multiple modifications as described in EPA’s NOV dated February 5,

 2016 and in Defendant’s Fall 2013 pre-notification letter to IDEM. Those physical changes

 and/or changes in the method of operation were one or more “major modifications,” as defined in

 the CAA, federal regulations, and Indiana SIP, on Unit 2. The major modifications should have

 been expected to and/or actually did result in a significant net emissions increase of SO2, NOx,

 H2SO4 and PM, as defined in the federal regulations and/or the Indiana SIP, by enabling and

 causing Unit 2 to burn more coal and release greater amounts of SO2, NOx, H2SO4 and PM into

 the atmosphere on an annual basis.

        65.     Defendant did not comply with the PSD and Nonattainment NSR requirements in

 the Act and the Indiana SIP with respect to the major modifications and subsequent operations at

 Unit 2. Among other things, Defendant: (i) undertook such major modifications without first

 obtaining a PSD permit and/or Nonattainment NSR permit for the construction and operation of

 the modified unit; (ii) undertook such major modifications without undergoing a BACT and/or

 LAER determination in connection with the major modifications; (iii) undertook such major

 modifications without installing BACT for control of NOx emissions and LAER for control of

 SO2 emissions; (iv) failed to operate BACT for control of NOx, H2SO4 and PM emissions

 pursuant to a BACT determination and LAER for control of SO2 emissions pursuant to a LAER

 determination; (v) failed to operate in compliance with BACT and/or LAER emission

 limitations, including limitations that are no less stringent than applicable standards under



                                                  18
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 19 of 24 PageID #: 19




 Section 111 of the CAA; and (vi) operated the unit after undergoing an unpermitted major

 modification.

        66.      Defendant has violated and continues to violate Section 165(a) of the Act, 42

 U.S.C. § 7475(a), the federal PSD and/or Nonattainment NSR regulations, and/or the Indiana

 SIP. Unless restrained by an order of this Court, these violations will continue.

        67.      As provided in Section 113(b) of the Act, 42 U.S.C. § 7413(b), and Section 167 of

 the Act, 42 U.S.C. § 7477, the violations set forth above subject Defendant to injunctive relief

 and a civil penalty of up to the amounts set forth in Paragraph 53 above per day for each

 violation.

                                 SECOND CLAIM FOR RELIEF
                                     (Opacity Violations)

        68.      Paragraphs 1 through 67 are realleged and incorporated herein by reference.

        69.      At all relevant times herein, Units 3 and 4 of the Facility are “affected facilities”

 within the meaning of NSPS, 40 C.F.R. §§ 60.2, 60.40, because each of those units is a steam

 generating unit that has a heat input capacity from fuels combusted in the steam generating unit

 of greater than 73 MW. As such, Units 3 and 4 are subject to the requirements of NSPS Subpart

 D, 40 C.F.R. § 60.40 et seq.

        70.      At all relevant times herein, NSPS Subpart D required that Defendant not cause to

 be discharged into the atmosphere, from Units 3 and 4, gases which exhibit greater than 20

 percent opacity on a 6-minute average, except for one 6-minute period per hour of not more than

 27% opacity. 40 C.F.R. § 60.42(a)(2). Those opacity requirements are incorporated in the

 Facility’s Title V Permit.

        71.      At all relevant times herein, Units 1 through 4 are subject to the opacity

 requirements of the Indiana SIP. The Indiana SIP requires that Defendant not cause to be


                                                   19
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 20 of 24 PageID #: 20




 discharged into the atmosphere, from Units 1 through 4, opacity that exceeds an average of 40

 percent in any one six-minute averaging period, and that exceeds 60 percent for more than a

 cumulative total of 15 minutes in a six-hour period. 326 IAC 5-1-2. Those opacity requirements

 are incorporated in the Facility’s Title V Permit, except that Conditions D.1.2 and D.2.4 of the

 Permit provide an exception to the 40% limit, known as a Temporary Alternative Opacity

 Limitation, which applies during designated startup and shutdown periods as allowed under 326

 IAC 5-1-3.

           72.   On numerous occasions from 2011 through 2015, gases exhibiting greater than 40

 percent opacity on a 6-minute average were discharged from Units 1 and 2 of the Facility into

 the atmosphere in violation of the Indiana SIP and the Facility’s Title V Permit.

           73.   On numerous occasions from 2011 through 2015, gases exhibiting greater than 20

 percent opacity on a 6-minute average were discharged from Units 3 and 4 of the Facility into

 the atmosphere in violation of NSPS Subpart D, the Indiana SIP and the Facility’s Title V

 Permit.

           74.   On a number of occasions during July 2015, separate from the occasions

 described in Paragraphs 73 and 74 above, gases exhibiting greater than 40 percent opacity on a

 6-minute average were discharged from Unit 3 of the Facility into the atmosphere in violation of

 NSPS Subpart D, the Indiana SIP and the Facility’s Title V Permit.

           75.   For approximately 5 months during 2015, IPL operated its sulfuric acid mist

 (H2SO4) mitigation systems intermittently. During that time, IPL failed to operate its H2SO4

 mitigation systems at Units 1, 2 and 4 for as many as 500-600 hours while the boilers at those

 units were operating. Based on a reasonable opportunity for further investigation or discovery,

 IPL’s intermittent operation of its H2SO4 mitigation systems, including its failure to operate the



                                                  20
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 21 of 24 PageID #: 21




 H2SO4 mitigation systems for as many as 500-600 hours while the corresponding Facility boilers

 were operating, caused or contributed to a number of the opacity violations identified in

 Paragraphs 72 through 74 above.

        76.     Based on a reasonable opportunity for further investigation or discovery, unless

 restrained by the Court those opacity violations will continue.

        77.     As a result of the above-listed violations, pursuant to Section 113(b) of the CAA,

 42 U.S.C. § 7413(b), Defendant is liable for injunctive relief and the assessment of civil penalties

 up to the amounts set forth in Paragraph 53 above per day for each violation.

                                 THIRD CLAIM FOR RELIEF
                                   (SO2 Emissions Violations)

        78.     Paragraphs 1 through 77 are realleged and incorporated herein by reference.

        79.     At all relevant times, the NSPS at 40 C.F.R. Part 60, Subpart D, prohibited IPL

 from causing to be discharged into the atmosphere from the Facility any gases that contain SO2

 in excess of 1.2lb/MMBtu derived from solid fuel or solid fossil fuel and wood residue. 40

 C.F.R. § 60.43(a)(2). See also 326 IAC 12 and the Facility’s Title V Permit, Sections

 D.2.2(b)(2).

        80.     On numerous occasions from 2011 through 2015, SO2 emissions from the

 Facility’s Units 3 and 4 exceeded 1.2lb/MMBtu in violation of the NSPS requirements of the

 Act, the Indiana SIP and the Facility’s Title V Permit.

        81.     Based on a reasonable opportunity for further investigation or discovery, IPL

 bypassed its SO2 controls for extended periods of time from 2011 through 2015, causing or

 contributing to the excess emissions leading to the violations alleged in Paragraph 80 above.

        82.     Based on a reasonable opportunity for further investigation or discovery, unless

 restrained by the Court those violations will continue.


                                                 21
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 22 of 24 PageID #: 22




        83.     As a result of the above-listed violations, pursuant to Section 113(b) of the CAA,

 42 U.S.C. § 7413(b), Defendant is liable for injunctive relief and the assessment of civil penalties

 up to the amounts set forth in Paragraph 53 above per day for each violation.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully pray that this Court:

        A.      Assess against Defendant a civil penalty, and enter judgment against Defendant

 and in favor of the United States and the State of Indiana, in an amount up to the statutory

 maximum penalties per day of violation authorized by the CAA as amended and as set forth in

 Paragraph 53 above;

        B.      Award the United States and the State injunctive relief pursuant to Sections

 113(b) and 167 of the CAA, 42 U.S.C. §§ 7413(b) and 7477, and IC 13-3-1-1; and

        C.      Grant such other relief as this Court may deem just and proper.

                                               Respectfully submitted,

                                               FOR THE UNITED STATES

                                               JONATHAN D. BRIGHTBILL
                                               Principal Deputy Assistant Attorney General
                                               Environment and Natural Resources Division
                                               U.S. Department of Justice


                                               s/Arnold S. Rosenthal
                                               ARNOLD S. ROSENTHAL
                                               Senior Attorney
                                               Environmental Enforcement Section
                                               Environment and Natural Resources
                                               Division
                                               P.O. Box 7611
                                               Washington, D.C. 20044-7611
                                               (202) 514-3446




                                                 22
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 23 of 24 PageID #: 23




                                          SHELESE EMMONS WOODS
                                          Civil Chief
                                          Office of the United States Attorney
                                          U.S. District Court for the Southern District of
                                          Indiana


 OF COUNSEL:

 SABRINA ARGENTIERI
 Attorney-Advisor
 U.S. Environmental Protection Agency

 LOUISE GROSS
 Associate Regional Counsel
 U.S. Environmental Protection Agency, Region 5



                                           FOR THE STATE OF INDIANA

                                           OFFICE OF THE INDIANA ATTORNEY
                                           GENERAL

                                           s/Zachary D. Price
                                           ZACHARY D. PRICE
                                           KELLY S. EARLS
                                           Deputy Attorneys General
                                           Office of the Indiana Attorney General
                                           302 W. Washington Street, IGCS 5th Floor
                                           Indianapolis, IN 46204




                                             23
Case 3:20-cv-00202-RLY-MPB Document 1 Filed 08/31/20 Page 24 of 24 PageID #: 24




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 31st day of August, 2020, a copy of the foregoing

 Complaint was filed electronically using the Court’s ECF filing system. Service of this filing

 will be sent via electronic mail to counsel for IPL, as per Defendant’s permission, as follows:


                Samuel Boxerman
                Sidley Austin LLP
                202-736-8547
                sboxerman@sidley.com




                                                      s/Arnold S. Rosenthal
                                                      Arnold S. Rosenthal




                                                 24
